Citation Nr: 0933186	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  09-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected osteoarthritis, status post 
left ankle fracture (left ankle disorder).

2.  Entitlement to an initial compensable evaluation for 
service-connected headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from September 1947 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
St. Petersburg, Florida, which granted an initial evaluation 
of 10 percent for left ankle disorder and an initial 
noncompensable evaluation for headaches.  The Veteran 
appealed. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of initial evaluation in excess of 10 percent for 
left ankle disorder and an initial compensable rating for 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to an initial rating in excess 
of 10 percent for left ankle disorder and an initial 
compensable rating for headaches.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

A preliminary review of the record discloses that the Veteran 
asserts that his left ankle disorder has increased in 
severity since the most recent VA examination, conducted in 
November 2007.  The records include numerous private records 
showing continued significant symptoms affecting the left 
ankle.  

In his May 2009 and August 2009 statements, the Veteran 
stated that he has been suffering from more severe continuous 
headaches.  He indicated that his private doctor switched his 
medications because his former medication became ineffective.  
Indeed, the August 2009 statement is accompanied by portion 
of a prescription information document describing that the 
Veteran was prescribed Tramadol for "moderately severe 
pain."  

The Board notes that the Veteran underwent his last VA 
examination in November 2007, where the examiner described 
the Veteran's headaches as tension headache, but not a 
migraine headache.  The Veteran was diagnosed with headaches.  
No additional treatment or follow-up examinations appear in 
the file.

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, since the last VA examination, the 
Veteran has asserted that his left ankle disorder and 
headaches have worsened, and the available medical and lay 
evidence tend to support the Veteran's claims of increased 
symptomatology.  Therefore, in this instance VA is required 
to afford the Veteran a contemporaneous examination to assess 
the current nature, extent, and severity of his left ankle 
disorder and headaches.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  In view of the circumstances of this case, the Board 
has no discretion and must remand these claims to afford the 
Veteran the opportunity to attend appropriate VA 
examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall, after receiving all 
appropriate consent from the Veteran, 
contact the private physician treating him 
for headaches and obtain any and all 
relevant records therefrom.  

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of his 
service-connected left ankle disorder.  
The claims folder must be made available 
to and be reviewed by the examiner and the 
review should be noted in the examination 
report.  All appropriate tests and studies 
should be accomplished.  The examiner 
should describe any pain, weakened 
movement, excess fatigability and 
incoordination.  The rationale for any 
opinion expressed should be provided.  

2.	 The RO/AMC should schedule the Veteran 
for an 
appropriate VA examination to assess the 
nature, severity and frequency of his 
headaches.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests must be 
conducted.  The examiner must comment on 
the nature, frequency and severity of the 
Veteran's headaches, and specifically 
address the frequency, severity, and 
duration of any prostrating attacks.  An 
opinion should be provided as to whether 
the Veteran's headaches are very frequent, 
completely prostrating, or prolonged.  

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the service-connected headaches 
upon his ordinary activity and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

3.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


